Exhibit 10.3

 

Amendment No. 1

to the

Tommy Hilfiger Corporation Non-Employee Directors Stock Option Plan

 

WHEREAS, Tommy Hilfiger Corporation (the “Company”) maintains the Tommy Hilfiger
Corporation Non-Employee Directors Stock Option Plan (the “Plan”); and

 

WHEREAS, pursuant to Section 6 of the Plan, the Company may amend the Plan; and

 

WHEREAS, the Compensation Committee and the Board of the Company, by resolutions
adopted on February 2, 2004, have authorized the amendment of the Plan as set
forth herein.

 

NOW THEREFORE, effective as of February 2, 2004 with respect to Stock Options
granted on or after that date, the Plan is hereby amended as follows:

 

1. Section 5(a) of the Plan is hereby amended to read in its entirety as
follows:

 

a. Initial Grants. Each Non-Employee Director who is first appointed or elected
to office on or after February 2, 2004, shall initially receive, on the date of
such appointment or election to office, a Non-Qualified Stock Option to purchase
20,000 shares of Stock at a price equal to the Fair Market Value at the time of
the grant of the shares of Stock subject to such Non-Qualified Stock Option.

 

2. Section 5(b) of the Plan is hereby amended to read in its entirety as
follows:

 

b. Annual Grants. Prior to termination of the Plan pursuant to Section 6, on the
first to occur of either the April 1 or October 1 following the first
anniversary of each Non-Employee Director’s date of initial grant (the “first
annual grant date”), and on each anniversary of such Non-Employee Director’s
first annual grant date, such Non-Employee Director shall receive an additional
Non-Qualified Stock Option. For grant dates on or after February 2, 2004, such
Non-Qualified Stock Option shall be to purchase 4,000 shares of Stock at a price
equal to Fair Market Value at the time of the grant of the shares of Stock
subject to such additional Non-Qualified Stock Option, provided such individual
shall continue to be a Non-Employee Director.

 

3. Section 5(d)(b) of the Plan is hereby amended to read in its entirety as
follows:

 

(b) Exercisability. Beginning on the first anniversary of the date of grant,
Stock Options shall be exercisable for up to 100% of the shares of stock covered
by the Stock Option.

 